Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 1 of 63 PageID #: 17354



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK




           STEVEN SCHREIBER, et al.,     *                     Case No. 15-CV-06861 (CBA)
                                         *
                          Plaintiffs,    *                     Brooklyn, New York
                                         *                     November 29, 2018
                v.                       *
                                         *
           EMIL FRIEDMAN, et al.,        *
                                         *
                          Defendants.    *
                                         *
           * * * * * * * * * * * * * * * *

                    TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
                         BEFORE THE HONORABLE JAMES ORENSTEIN
                            UNITED STATES MAGISTRATE JUDGE

           APPEARANCES:

           For the Plaintiffs:                        RAPHAEL M. ROSENBLATT, ESQ.
                                                      Rosenblatt Law, PC
                                                      21 Court Plaza South, Suite 305
                                                      Hackensack, NJ 07601

           For the Defendants,                        NICOLE I. HYLAND, ESQ.
             Nelkin & Nelkin:                         TYLER MAULSBY, ESQ.
                                                      Frankfurt Kurnit Klein &
                                                       Selz, PC
                                                      488 Madison Avenue, 10th Floor
                                                      New York, NY 10022




          Proceedings recorded by electronic sound recording, transcript
          produced by transcription service.




                          Fiore Reporting and Transcription Service, Inc.
                                 4 Research Drive, Suite 402
                           Shelton, Connecticut 06484 (203)929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 2 of 63 PageID #: 17355

                                                                                     2

                                            INDEX


          WITNESSES FOR THE

          PLAINTIFF:                                Direct   Cross

          Carol Nelkin                                38      --

          Steven Schreiber                            43      46
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 3 of 63 PageID #: 17356

                                                                                     3


  1             (Proceedings commenced at 9:39 a.m.)

  2                   THE CLERK:     Civil cause for a status conference,

  3       Schreiber vs. Friedman, et al., docket no. 15-CV-6861.             Would

  4       the parties please state their appearances for the record.

  5                   MR. ROSENBLATT:     Good morning.     Raphael Rosenblatt

  6       from Rosenblatt Law, PC on behalf of Eugene Schreiber and --

  7                   THE COURT:     Good morning.

  8                   MR. ROSENBLATT:     -- Steven Schreiber and Two Rivers

  9       Coffee.    Both of the Schreibers are here accompanying me in

 10       court today.

 11                   THE COURT:     Good morning to all of you.

 12                   MR. S. SCHREIBER:     Good morning, Your Honor.

 13                   THE COURT:     Good morning.

 14                   MR. E. SCHREIBER:     Good morning.

 15                   MS. HYLAND:     Nicole Hyland, of Frankfurt Kurnit

 16       Klein & Selz, representing Nelkin & Nelkin.            And my clients

 17       are also here with me today.

 18                   THE COURT:     Good morning.

 19                   MS. NELKIN:     Good morning.

 20                   MR. MAULSBY:     Tyler Maulsby, Frankfurt Kurnit Klein

 21       & Selz also on behalf of Nelkin & Nelkin.

 22                   THE COURT:     Good morning.

 23                   THE COURT:     All right, folks.     So we've got the

 24       issue of the stipulation.       And let's just go item by item,

 25       unless you have anything to report about any progress you've

               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 4 of 63 PageID #: 17357

                                                                                     4

  1       made since we last were together.

  2                   MR. ROSENBLATT:       We did have a mediation session

  3       yesterday, Your Honor.

  4                   THE COURT:    Yeah.     How did that go?

  5                   MR. ROSENBLATT:       It went for I'd say a total of

  6       about almost 7:00, 7:30 at night.

  7                   MS. HYLAND:    7 o'clock, yeah.

  8                   MR. ROSENBLATT:       Yeah.

  9                   THE COURT:    Any problems?

 10                   MR. ROSENBLATT:       We made some incremental progress.

 11       We were not able to settle, but there was some significant

 12       amount of dialog back and forth.          Some different proposals

 13       were floated, but unfortunately we didn't -- weren't able to

 14       push anything past the finish line, so.

 15                   THE COURT:    Okay.     So push forward here.

 16                   MR. ROSENBLATT:       Okay.

 17                   THE COURT:    I saw that -- this is unrelated in a

 18       sense, but I saw that you --

 19                   MS. HYLAND:    Right.

 20                   THE COURT:    -- withdrew the separate litigation.

 21                   MS. HYLAND:    Right.

 22                   THE COURT:    Any significance to that that I should

 23       be aware of?

 24                   MS. HYLAND:    The significance is that under the

 25       rules there's 90 days to serve.           We have never served that


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 5 of 63 PageID #: 17358

                                                                                        5

  1       complaint.

  2                    THE COURT:    I see.

  3                    MS. HYLAND:    And the deadline to serve was coming

  4       right up before the mediation.         We didn't really want to

  5       precipitate any, you know, issues, so we just have withdrawn

  6       without prejudice hoping that this can be resolved.             And if

  7       not, then we may have to go forward then.

  8                    THE COURT:    Okay.    Is there still some hope you

  9       think for further mediation or settlement efforts?

 10                    MS. HYLAND:    Well, our understanding is that we may

 11       be receiving a mediator's proposal.

 12                    THE COURT:    Oh, okay.

 13                    MS. HYLAND:    So I'm not sure what the status of that

 14       is.   But, you know, we worked very hard yesterday.            It was a

 15       very long day.     We made some progress.       I hope that eventually

 16       we can or --

 17                    THE COURT:    I hope so too.

 18                    MS. HYLAND:    Yeah.

 19                    THE COURT:    And as always, just to reiterate, I'm

 20       available to help in whatever way you think possible.             You

 21       know, we'll let the bigger issue play out as best it can.                If

 22       there's mediator's proposal coming, that's great.

 23                    But if you think that either a session with me or

 24       referring it to another magistrate judge -- because, you know,

 25       I'm involved in other things -- whatever you think, if there's


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 6 of 63 PageID #: 17359

                                                                                     6

  1       some way to make progress on settlement, obviously that's the

  2       best way we could get this done.

  3                    All right.    But any progress on the issues regarding

  4       the stipulation or there's still hope?

  5                    MS. HYLAND:    I did have a question.

  6                    There were two -- there was what we refer to as

  7       stipulation one and stipulation two.

  8                    And I was wondering what the status was on the stip

  9       one because I believe that that was -- the idea was that we

 10       were going to have that signed and filed, which we did, and

 11       that was going to get rid of the defendants and have the funds

 12       deposited.     And then stip two would be resolved through this

 13       process of deciding which of the parties --

 14                    THE COURT:    I'll be honest, I get so lost in all the

 15       papers here --

 16                    MS. HYLAND:    I know.

 17                    THE COURT:    -- that I haven't honestly paid

 18       attention to that distinction.

 19                    MS. HYLAND:    Okay.

 20                    THE COURT:    But once we settle -- not settle -- but

 21       once we resolve all the issues with this, I'll make sure all

 22       the stips are entered in their final form.

 23                    MS. HYLAND:    Okay.     Great.   All right.   Great.

 24       Thank you.

 25                    THE COURT:    Yeah.    Thanks for bringing that to my


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 7 of 63 PageID #: 17360

                                                                                     7

  1       attention because I might well have lost track of it.

  2                   Okay.   So what I propose to do is just go in order

  3       through the various, you know, specific issues you've got here

  4       from you both on them and tell you my resolution, rather than

  5       just hear from each of you on all of them at once.

  6                   So let's start with the -- I think it's paragraph

  7       2(a), the kind of equity that if transferred or conveyed or

  8       otherwise sent to somebody else requires notice.

  9                   Maybe I'm missing something here, but let me ask

 10       you, Mr. Rosenblatt, wouldn't any sharers or, you know, equity

 11       in the company be fungible?

 12                   I mean is there any real distinction between those

 13       attributable to Friedman and Koenig interests and those

 14       attributable to your clients?

 15                   MR. ROSENBLATT:       Can I just have one second?

 16                   THE COURT:    Yeah.

 17             (Pause.)

 18                   MR. ROSENBLATT:       I think the issue there, Judge, is

 19       in terms of what would be recovered so to say pursuant to the

 20       settlement agreement because the Schreibers were already

 21       holding their 23 percent interest in the company.

 22                   And so I think that the issue was with regard to the

 23       charging lien what's covered would be that the shares that are

 24       coming in --

 25                   THE COURT:    But this is -- this is just about the


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 8 of 63 PageID #: 17361

                                                                                     8

  1       notice provision.

  2                   MR. ROSENBLATT:       Right.

  3                   THE COURT:    If you want -- if you want to convey

  4       shares, everybody agrees that there are some shares that if

  5       conveyed there must first be notice to the Nelkins, right?

  6                   MS. HYLAND:    Yes.

  7                   THE COURT:    The dispute is about whether that

  8       requirement applies to the transfer of any shares or just

  9       those attributable to what's recovered here.

 10                   What I'm trying to figure out is how would you

 11       really know?     I mean, what distinguishes -- once a share is

 12       transferred, what distinguishes it as having come from one

 13       client or another?       They're fungible, right?

 14                   MR. ROSENBLATT:       They are.     I think if I may -- I

 15       think the issue was more the diluting part of it rather than

 16       the -- rather than the specific shares as indicated.

 17                   THE COURT:    Okay.     Wait.     Let me turn to the

 18       language in the --

 19                   MR. ROSENBLATT:       So in other words --

 20                   THE COURT:     Give me a moment.

 21                   MR. ROSENBLATT:       Yeah.

 22                   THE COURT:    I just want to turn to the language in

 23       the stip.

 24             (Pause.)

 25                   THE COURT:     So your proposal is transferring,


               Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 9 of 63 PageID #: 17362

                                                                                     9

  1       selling, conveying, pledging, assigning, mortgaging,

  2       encumbering or disposing of any portion of the Friedman

  3       membership interest or the Koenig membership interest.

  4                   And their proposal is transferring, et cetera, any

  5       portion of Two Rivers' equity or converting any portion of the

  6       Two Rivers' equity into debt.         So what am I missing here?

  7                   MR. ROSENBLATT:       Well, I think there's two things.

  8                   One I think is terming it Two Rivers' equity I think

  9       is a little bit over broad in terms of I think the issue of

 10       the loan forgiveness and all of those other things that go

 11       into the equity of the company rather than specifically

 12       shares.

 13                   And I know it may be a little bit nuanced, but --

 14                   THE COURT:    Okay.

 15                   MR. ROSENBLATT:       Yeah.

 16                   THE COURT:    What can't you do without notice that

 17       you should be able to do without notice under the Nelkins'

 18       proposal?

 19                   MR. ROSENBLATT:       Well, one is dilute, that we --

 20                   THE COURT:    How --

 21                   MR. ROSENBLATT:       Yeah.

 22                   THE COURT:    What would you be doing that would

 23       dilute that would be forbidden?

 24                   MR. ROSENBLATT:       Well, if they wanted to bring in an

 25       investor, for example, and assign shares over or something


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 10 of 63 PageID #: 17363

                                                                                    10

   1       like that.     If they wanted to issue more shares of stock, that

   2       would be diluting it if it was going to someone else.            So --

   3                    THE COURT:   And if the idea is to preserve the value

   4       of the equity in the company so that it's available should

   5       they prevail, why isn't that something that requires notice?

   6                    MR. ROSENBLATT:     Well, again it's an issue of them

   7       being able to make business decisions that they believe are

   8       appropriate --

   9                    THE COURT:   Yes.   But there's nothing -- look -- and

 10        I want to be clear because there's somewhere -- I'm going to

 11        listen to each of you on all of these, but there's somewhere

 12        I'm hard pressed to see one side's, the merit on one side, and

 13        I'm hard pressed to see the merit on the other.           But let me

 14        say all of this about all of them.

 15                     There's nothing in any of this that's going to

 16        prevent Two Rivers from operating in the way it sees fit if

 17        after notice there's no problem.

 18                     MR. ROSENBLATT:     Right.

 19                     THE COURT:   It's just a question of notice.

 20                     MR. ROSENBLATT:     Right.   No.   We understand that.        I

 21        mean, they --

 22                     THE COURT:   So they're not prevented from

 23        transferring shares.

 24                     MR. ROSENBLATT:     Right.   We understand that.     I

 25        mean, I think the issue really is that given, frankly


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 11 of 63 PageID #: 17364

                                                                                  11

   1       speaking, the way things are now, the Schreibers are concerned

   2       that anything that triggers notice is going to involve some

   3       kind of dispute that requires -- a resolve that requires

   4       coming to the Court to have resolution.

   5                   So the idea is to try to somewhat narrow the scope

   6       of what requires notice in and of itself because of that

   7       concern that it will interfere with their ability to run the -

   8       -

   9                   THE COURT:    Right.   But the other concern -- and

 10        this is a global thing so we might as well put it up front --

 11                    MR. ROSENBLATT:     Of course.

 12                    THE COURT:    -- the other concern is that if it's

 13        something other than the normal day-to-day operations that

 14        could affect the overall value of what you guys are fighting

 15        over, that's something that should fairly result in notice.

 16        And if there's a dispute -- as you're right there may well be

 17        -- then you have the dispute and you resolve it.

 18                    But if it's -- you know, my approach to all of

 19        these, you know, granulars, generally is if it's -- if it

 20        relates to something that could materially affect the value of

 21        what is at issue in this litigation, there should be notice.

 22                    MR. ROSENBLATT:     I understand.

 23                    THE COURT:    If it, on the other hand, is just this

 24        is how you run a business day to day, it shouldn't.

 25                    MR. ROSENBLATT:     Right.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 12 of 63 PageID #: 17365

                                                                                     12

   1                    THE COURT:   But bringing in new investors, that's --

   2       yeah, that's something that's going to affect what you're

   3       fighting over.

   4                    MR. ROSENBLATT:      Understood.

   5                    THE COURT:   So.

   6                    MR. ROSENBLATT:      So I think -- I think really again

   7       the nuance was two things.         One was how they define equity and

   8       it's a little bit I think overbroad.             But if we want to call

   9       it the shares of Two Rivers, membership interest in Two Rivers

 10        --

 11                     THE COURT:   Well.

 12                     MR. ROSENBLATT:      -- I don't think we have a problem

 13        with that.     I think equity may be a little bit --

 14                     THE COURT:   But if -- look, the one thing you told

 15        me that you want to do that you can't --

 16                     MR. ROSENBLATT:      Yeah.     Yeah.

 17                     THE COURT:   -- doesn't fall within that definition

 18        if you want to bring in new investors.

 19                     MR. ROSENBLATT:      Right.

 20                     THE COURT:   So already I'm very skeptical of what

 21        you're proposing and it doesn't seem to be in line with the

 22        neutral principle that I think we can agree on.

 23                     MR. ROSENBLATT:      Yes.     No.   We can agree on that.

 24        And --

 25                     THE COURT:   So why do we need to redefine equity?


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 13 of 63 PageID #: 17366

                                                                                     13

   1                   MR. ROSENBLATT:       Okay.

   2                   THE COURT:    Okay.     Good.   All right.     So I'm going

   3       to accept the Nelkins' proposal on paragraph 2(a).

   4                   And let just reiterate, just to make sure we've got

   5       this on the record and I'm not getting this wrong, the reason

   6       we're here, by my understanding, is that everyone here agrees

   7       that I'm going to make a decision on each of these disputes

   8       and that's the way it's going to be and you're all going to

   9       accept that, correct?

 10                    MR. ROSENBLATT:       Yes.

 11                    MS. HYLAND:    Yes.

 12                    THE COURT:    Okay.     Good.   All right.     Okay.   So

 13        2(a), I'm accepting the Nelkins' version.

 14                    Two(c), a single debt versus aggregate.           And it's --

 15        Mr. Rosenblatt, give me some sense of what you're worried

 16        about requiring notice?

 17                    MR. ROSENBLATT:       Well, this one goes to really more

 18        specifically than running the business.

 19                    THE COURT:    Right.

 20                    MR. ROSENBLATT:       In other words, they do a lot of

 21        inventory, my understanding is in excess of $250,000 in any

 22        given month to get inventory selling.          They may use lines of

 23        credit.

 24                    They may need just things that they would do in the

 25        normal course that in order to trigger the notice and have


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 14 of 63 PageID #: 17367

                                                                                    14

   1       them wait and then run to the Court for disposition and all

   2       that kind of stuff, they may lose their business opportunity

   3       to do that.

   4                    And so we're concerned that aggregate debt of

   5       $250,000 is -- it's just it's not workable for them to run

   6       their business.

   7                    THE COURT:     What is a typical month's worth of

   8       aggregate debt?

   9                    MR. S. SCHREIBER:      What do you mean by aggregate

 10        debt?     We --

 11                     MR. ROSENBLATT:      Well --

 12                     THE COURT:     Well, if you don't know, I'm surprised.

 13                     MR. ROSENBLATT:      Well, no.

 14                     THE COURT:     Because why are we fighting about it if

 15        you don't even know that you have that kind of debt?

 16                     MR. S. SCHREIBER:      Hold it, Your Honor.      I'll

 17        explain.     We are a coffee company.         So we buy about $100,000

 18        worth of coffee a day.        And we need it -- we order it at 4

 19        p.m.    We get it at 8 a.m.

 20                     If I have to give notice that I'm ordering coffee

 21        because it's $110,000 or a number like that, the opportunity

 22        is lost.     Our business is -- we get an order from a customer

 23        on Monday, we have to ship on Wednesday.            There's no time to,

 24        you know, wait for the Nelkin's to pick fights with me.

 25                     But in all honesty, we're driving the same train.


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 15 of 63 PageID #: 17368

                                                                                     15

   1       It's in my best interest for the company to succeed.              I think

   2       the Nelkins don't trust me.         But why would I fight for three

   3       years, give up, and then just sabotage it.             I think that's the

   4       --

   5                   THE COURT:    It's not sabotaging it.         It's about

   6       hiding assets, that's really what this is about.

   7                   MR. S. SCHREIBER:      They were my attorneys for three

   8       years.    I'm her son-in-law.       I think there should be a little

   9       more trust involved with --

 10                    THE COURT:    Look, I couldn't agree more that there

 11        should be more trust, but all of you have squandered it.                All

 12        of you.   That's why we're here Mr. Schreiber.

 13                    Every one of you has done things in this litigation

 14        to squander any claim on the trust of an opposing party, so

 15        let's not -- let's not waste time with how there should be

 16        more trust.    I couldn't agree more.       I certainly understand

 17        why there isn't at this point.         Look, I'm going to --

 18                    MR. ROSENBLATT:       If I --

 19                    THE COURT:    Wait.     Here's my proposal.      And I may

 20        have a similar proposal for some of these others.

 21                    I'm going to accept the aggregate debt, but on this

 22        one impose a fee switching provision.         If after notice

 23        somebody comes to court and loses, they're paying fees for the

 24        other side. Because you're absolutely right.

 25                    In the normal course, you're going to aggregate


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 16 of 63 PageID #: 17369

                                                                                  16

   1       probably more debt than $250,000.         My strong expectation is

   2       that if there is notice we're doing this, there's going to be

   3       a lot of times when you say, oh, yeah, that's just how they

   4       run the business and they're not going to have any objection.

   5                   And they might even say you don't even have to give

   6       us notice for this particular kind of debt down the road.             And

   7       that will go a long way towards building back the trust that

   8       has been lost.

   9                   But if you can't, and if they make a frivolous

 10        motion to say don't let them incur this, and all it's doing is

 11        frustrating your ability to run the business, they're going to

 12        end up paying your fees.      Understood?

 13                    MS. HYLAND:    Yes.

 14                    MR. ROSENBLATT:       If I may, Judge, for one second?

 15                    THE COURT:    Yeah.

 16                    MR. ROSENBLATT:       I mean, I think the only concern

 17        with regard to aggregate is sort of how it's defined.

 18                    I mean, is it $250,000 of debt at all with regard to

 19        any vendor total accumulation?         Is it in regard to one vendor?

 20                    In other words, if they deal with the same vendor

 21        every month and/or every week and they incur a 110 line of

 22        credit or whatever it is, then that builds up very, very

 23        quickly.    And so --

 24                    THE COURT:    Here, Mr. Rosenblatt, is what I will

 25        confess completely mystifies me.         That is a perfectly


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 17 of 63 PageID #: 17370

                                                                                  17

   1       reasonable question.

   2                   I cannot imagine that you had not already had that

   3       discussion and done your best to resolve it because I'm sure

   4       there's a way to define out certain kinds of debt.            And we

   5       should not be here without all of you having exhausted the

   6       possibility of doing that.

   7                   MS. HYLAND:    May I address --

   8                   MR. ROSENBLATT:       We have had -- I'm sorry.     We have

   9       had that conversation, and that's --

 10                    THE COURT:    So you know the answer?

 11                    MR. ROSENBLATT:       Right.   But that's -- that was why

 12        our proposal didn't have anything with regard to aggregate

 13        because we were concerned about that very question, so.

 14                    THE COURT:    Okay.    Well, I'm accepting the Nelkins'

 15        proposal with the caveat that there's fee switching for a

 16        failed request to block an action.         And I will be open as we

 17        go forward.     You know, we're going to learn a lot going

 18        forward as which of these are imposing needless burdens and

 19        which aren't.

 20                    If you persuade me that this is imposing a needless

 21        burden, even without them coming to court, I will certainly

 22        hear you.     And again I do expect everybody to be reasonable.

 23                    And let me say this.       You guys -- I won't go back

 24        into it -- you've done a lot to make each other distrustful.

 25        I get that.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 18 of 63 PageID #: 17371

                                                                                   18

   1                   This is an opportunity in implementing this to show

   2       that you actually are being reasonable and have the same goal,

   3       which is let the business succeed, protect the Nelkins'

   4       legitimate interest in preserving the stakes that they're

   5       fighting for until the resolution of the merits.

   6                   And my guess is if you work in good faith to

   7       implement this, as you go along you will find that there are

   8       some notices that are going to be required that you really

   9       don't need to get and don't need to impose on the Schreiber's

 10        to provide and you'll agree to change it.

 11                    Yeah.

 12                    MS. HYLAND:    Just a point of clarification.        You

 13        said fee switching for a failed effort to block.           Is it also

 14        fee shifting if it's a successful effort to block on this one?

 15        I'm just wondering if it goes both ways.

 16                    THE COURT:    I don't think it should be, but I'll

 17        hear you out on that.      Because what I have in mind is avoiding

 18        frivolous actions to prevent them from doing something that

 19        they're entitled to do.

 20                    If they give you notice and you say we're concerned

 21        about that and you're persuaded that they shouldn't, I don't

 22        know if that needs fee switching necessarily, because first of

 23        all it wasn't part of the proposal initially, and this is

 24        really to guard against excesses in seeking remedies based on

 25        notice.   I'm not stating it well.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 19 of 63 PageID #: 17372

                                                                                  19

   1                   MS. HYLAND:    No.     I get it.

   2                   THE COURT:    Yeah.

   3                   MS. HYLAND:    I completely understand.

   4                   THE COURT:    You get the idea.     It's to keep you from

   5       using it as a weapon, the notice provision.

   6                   MS. HYLAND:    Could we build in at least

   7       discretionary fee switching the other way just in case there's

   8       a really unreasonable --

   9                   THE COURT:    I'm not going to do that now because I

 10        just don't see that what's going on creates an incentive for

 11        that.

 12                    MS. HYLAND:    Okay.

 13                    THE COURT:    Right.     The idea of the stipulation is

 14        to create the right incentives for both sides to run the

 15        business in a normal way, not hide assets, and not, on your

 16        side, use the notice provision as a weapon.

 17                    MS. HYLAND:    Okay.

 18                    THE COURT:    I don't think you have an incentive to

 19        do that necessarily.      I don't think fee switching for the

 20        successful motion is necessary, but again you can change my

 21        mind.

 22                    If we go forward and you're coming back time after

 23        time to block them from doing something that they shouldn't, I

 24        may well see the merit in that and I'll impose it.

 25                    MS. HYLAND:    Okay.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 20 of 63 PageID #: 17373

                                                                                        20

   1                   THE COURT:    All right.        All right.   2(d), so

   2       payments of $50,000 outside the ordinary course in -- that's

   3       the Nelkins' proposal.      Schreiber's propose 250,000.            Here I

   4       just need to get from both sides what you think is likely to

   5       come up that might exceed 50,000?

   6                   MR. ROSENBLATT:       Well, just by way of example, what

   7       we talked about a few minutes ago.

   8                   THE COURT:    Yeah.

   9                   MR. ROSENBLATT:       I mean, their inventory is in the

 10        hundreds of thousands of dollars, not in --

 11                    THE COURT:    That's the ordinary course of business?

 12                    MR. ROSENBLATT:       Right.     But again we're concerned

 13        that -- again, just given the way things have gone, we're

 14        concerned that if they want to make a payment to a vendor of

 15        $110,000 they have to give notice.            Or if they want to buy a

 16        machine, for example --

 17                    THE COURT:    But wait.        Let's stick with --

 18                    MR. ROSENBLATT:       Okay.

 19                    THE COURT:    -- take one at a time.         Let's stick with

 20        the vendor.

 21                    MR. ROSENBLATT:       Okay.

 22                    THE COURT:    Would you say that if they are making a

 23        purchase of $100,000 from a vendor under your proposed

 24        language, they would have to provide notice?

 25                    MS. HYLAND:    Oh, I'm sorry.        I thought you were


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 21 of 63 PageID #: 17374

                                                                                  21

   1       asking him.

   2                   THE COURT:    No.     I'm asking -- I'm asking you.

   3                   MS. HYLAND:    Right.     So our language is that on

   4       behalf of Two Rivers for more than $50,000 for any transaction

   5       or for any payment at all at any amount outside the ordinary

   6       course of business.

   7                   THE COURT:    Oh, okay.     So you're just a flat 50,000

   8       no matter what?

   9                   MS. HYLAND:    It's 50,000 no matter what.        And that's

 10        based on --

 11                    THE COURT:    I misunderstood.     Okay.

 12                    THE COURT:    That's based on the fact that, you know,

 13        as the Nelkin's have represented the Schreiber's for more than

 14        three years, they're very familiar with the actual expenses,

 15        they have all of the records of the expenses of the company,

 16        and 50,000 is actually quite high compared to their regular

 17        expenses.     So I don't know where the 100,000 comes from, but

 18        we --

 19                    THE COURT:    Okay.

 20                    MR. S. SCHREIBER:       May I speak, Your Honor?

 21                    THE COURT:    Go ahead.

 22                    MR. S. SCHREIBER:       So I do -- I approve every single

 23        purchase order.     And our purchase order is anywhere from

 24        100,000 for coffee and cocoa and tea a day, so I'm -- my rent

 25        is almost $50,000 a month, so how in the world I'm going to go


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 22 of 63 PageID #: 17375

                                                                                  22

   1       every single --

   2                   THE COURT:    Okay.   Wait.    Wait.

   3                   MR. S. SCHREIBER:     I can't run a business this way.

   4                   THE COURT:    Look, this is just a question of what's

   5       ordinary.

   6                   MR. S. SCHREIBER:      I'm sorry, but --

   7                   THE COURT:    No, it's fine.     So this is just -- one

   8       of you is telling me facts that can't be supported.

   9                   MR. S. SCHREIBER:      I run a business --

 10                    THE COURT:    Yes.    So somebody show me a document

 11        with --

 12                    MR. S. SCHREIBER:      I can show -- I don't have my

 13        phone.    I could have shown you --

 14                    THE COURT:    Try not to interrupt, Mr. Schreiber.

 15                    MR. S. SCHREIBER:      I'm sorry.      I apologize.

 16                    THE COURT:    Somebody show me a document that shows

 17        an ordinary, you know, coffee purchase.

 18                    MS. HYLAND:    Can I also add one thing?        I apologize,

 19        but it's important.

 20                    THE COURT:    Yeah.

 21                    MS. HYLAND:    We did offer during the negotiations to

 22        carve out certain expenses, coffee, tea, chocolate, things

 23        like that from this -- from this 50,000 limit and to have a

 24        higher limit for those.      That was rejected.

 25                    THE COURT:    Mr. Schreiber, Steven Schreiber, Eugene


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 23 of 63 PageID #: 17376

                                                                                     23

   1       Schreiber, stop talking when somebody else is talking.            If you

   2       want to stay in this courtroom, you'll allow people to talk

   3       uninterrupted.     Do you both understand that?

   4                   MR. S. SCHREIBER:     Yes.

   5                   MR. E. SCHREIBER:     Yes.

   6                   THE COURT:    Good.

   7                   Go ahead, Ms. Hyland.

   8                   MS. HYLAND:    So we -- in the -- there were very

   9       extensive negotiations over this and one of the things we --

 10        that issue was raised and we did offer to carve out coffee,

 11        tea, cocoa, and we said tell us if there are other categories

 12        where you need a higher limit, and that was rejected -- that

 13        offer.     So we really didn't have a lot to work with.

 14                    THE COURT:    Okay.   Well, guys, go back to the table,

 15        give me a proposal that has carve outs for specific types.

 16                    Is there a problem, Mr. Schreiber?         Mr. Schreiber,

 17        Steven Schreiber, is there a problem?

 18                    MR. S. SCHREIBER:     No, Your Honor.

 19                    THE COURT:    Your answer to that question is

 20        inconsistent with your actions in the courtroom.

 21                    MR. S. SCHREIBER:     I'll just tell you my honest

 22        opinion.     I run a coffee company.     My lawyers are nitpicking

 23        and saying they know my business.        It's just the documents are

 24        going to come from me.      And I run the business every day.         I

 25        live and breathe it.      I fought for it.     I mortgaged off


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 24 of 63 PageID #: 17377

                                                                                    24

   1       things.     And they tell me they know my business better than

   2       me.   I'm sorry.     I'm just emotional.      That's it.    I apologize.

   3                    THE COURT:    Look, you're emotional.       They're

   4       distrustful.     I get it.     That's why you've got lawyers on both

   5       sides who can take the emotion out of it.

   6                    Now, look, it makes sense.       You don't want to have

   7       to run to them every time you're buying some coffee.               Ms.

   8       Hyland just told me they offered to carve that out.

   9                    Mr. Rosenblatt, is that untrue?

 10                     MR. ROSENBLATT:     There were discussions about carve

 11        outs, but --

 12                     THE COURT:    Did they offer to carve out supplies

 13        like that?

 14                     MR. ROSENBLATT:     I believe there was a discussion of

 15        that, yes.

 16                     THE COURT:    I'm not asking if there was discussion

 17        about it.     I'm asking if they offered it?

 18                     MR. ROSENBLATT:     I honestly don't remember the

 19        specifics.

 20                     THE COURT:    Dispute what Ms. Hyland's told me.

 21                     MR. ROSENBLATT:     I'm not disputing it.

 22                     THE COURT:    So why on earth wouldn't you take that

 23        if that's the concern?       Because the only thing that your

 24        client is getting so upset about that he won't let opposing

 25        counsel speak without interrupting, and the only thing that's


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 25 of 63 PageID #: 17378

                                                                                        25

   1       upsetting him so much that he won't let me make a ruling

   2       without visibly and audibly expressing his dissatisfaction

   3       with it, is the very thing that you don't dispute Ms. Hyland

   4       said she would carve out.

   5                    So what else is there that you're worried about?

   6                    MR. ROSENBLATT:        Well, again I think that the issue

   7       really is one that the Schreiber's understand the --

   8                    THE COURT:     Specifics, please.        Don't tell me the

   9       issue is something that -- just tell me, what is it that you

 10        want to buy that costs more than $50,000 that they're not

 11        willing to carve out?

 12                     MR. S. SCHREIBER:       Okay.    Your Honor, may I speak,

 13        please.

 14                     THE COURT:     Sure.

 15                     MR. S. SCHREIBER:       Thank you.     I'll let you know

 16        what's involved.       There was the K-cup.         The K-cup, it seems

 17        very simple, just put into the coffee machine and coffee comes

 18        out, but it's a lot of little things that go inside.                 There's

 19        a filter inside there.        The filter comes from Spain.           I pay

 20        $79,000 to $80,000 just to get the filter here.              Okay?     That's

 21        one.    That needs to be almost monthly that we have to buy just

 22        the one item.

 23                     There's coffee.        There's lids.    The lids are being

 24        ordered, million lids per order.             The lids can go up to 50 to

 25        60 to $80,000.      Depends on the season or depends on the order


                  Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 26 of 63 PageID #: 17379

                                                                                     26

   1       just for that little lid that goes on the K-cup.

   2                    There's cups.    The cups we order by millions,

   3       trailer loads.     Okay?     Those can cost anywhere from 78 to

   4       $80,000 per trailer load.        So if you understand, there's

   5       boxes.    We have 150 some odd flavors of boxes that we keep in

   6       inventory.     Okay?

   7                    When we get an order from -- I'll just give you an

   8       example -- from Amazon Monday morning, by Wednesday afternoon,

   9       the thing has to be shipped.        A simple item like a label that

 10        goes on Amazon box, that has to be printed, the ink, it's a

 11        million and one things that goes into this process.             I can't

 12        every time I'm missing some item -- Your Honor, I'm sorry --

 13                     THE COURT:    I'll hear you even if you don't shout

 14        it.

 15                     MR. S. SCHREIBER:     I have no intention to shout.          I

 16        apologize.     But it's impossible to run a business.

 17                     If you would come to the office one day and you see

 18        what goes on there, you will go, you guys, how do you do this?

 19        It's very difficult to run -- every little item I got to

 20        approve, Mr. Nelkin can you please approve this?            I can't run

 21        it.

 22                     I've got a charge backs.      We have a person who just

 23        works on charge backs constantly.         If I'm late for a half a

 24        day for a pickup I get a charge back.          I get -- I lose money.

 25                     THE COURT:    That's why you people are going to sit


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 27 of 63 PageID #: 17380

                                                                                      27

   1       down and decide the carveouts, because contrary to your

   2       protestation, Mr. Schreiber, I don't assume that it's a very

   3       simple thing.

   4                    What I assume is that the lawyers on both sides are

   5       speaking to me honestly about the course of their

   6       negotiations, and that Ms. Hyland has, in fact, offered to

   7       relieve you of the burden of giving notice for these things.

   8                    Am I misstating that?

   9                    MS. HYLAND:     We offered to carve those out from the

 10        50,000 and put them under the 250,000, yes.

 11                     MR. ROSENBLATT:      Again, just to clarify.       I mean,

 12        they're saying --

 13                     MS. HYLAND:     That they had proposed.

 14                     MR. ROSENBLATT:      -- almost every aspect of their

 15        business involves payments of more than $50,000, so carve outs

 16        wouldn't even --

 17                     THE COURT:     You haven't yet identified a single

 18        thing despite multiple requests from me that they're not

 19        willing to carve out that you need to have carved out.              Last

 20        chance, tell me something that they have not been willing to

 21        carve out that you need carved out?

 22                     MR. ROSENBLATT:      Well, anything other than coffee,

 23        tea and cocoa.      I mean, that's what they talked about carving

 24        out.    And my point and the Schreibers' point is it's almost

 25        every aspect of their business.          The lids, the cups, the ink,


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 28 of 63 PageID #: 17381

                                                                                   28

   1       the boxes, I mean, everything that goes into it.           And so

   2       carve-outs may become --

   3                   THE COURT:    Go ahead.    Go ahead.

   4                   MS. HYLAND:    The reason -- the way the negotiation

   5       went was we suggested this number.        They said we have that

   6       expense in coffee.       We came back and said, we'll carve out

   7       coffee --

   8                   THE COURT:    All right.

   9                   MS. HYLAND:    -- and we'll throw in tea and cocoa,

 10        and tell us what else you want us to carve out.

 11                    THE COURT:    All right.    All right.     All right.     All

 12        right.   Sit down.    Sit down.

 13                    MS. HYLAND:    Sorry.

 14                    THE COURT:    Here's what's going to happen.

 15                    By tomorrow, you will give them from the last month

 16        any ordinary course of business invoice greater than $50,000.

 17        And Ms. Hyland will then tell you which ones she's willing to

 18        carve out and which ones no.        And you'll write me a letter and

 19        you'll tell me what you've agreed on.

 20                    My guess is you are not going to want to come back

 21        here and have me go through it myself because you can all be

 22        assured that if it's something that is a regular business

 23        expense that, you know, exceeds $50,000, then I'm not going to

 24        require a notice for it.

 25                    If it is not a regular business expense, even if it


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 29 of 63 PageID #: 17382

                                                                                  29

   1       exceeds $50,000, I am.        Send me proposed language by next

   2       week, please.

   3             (Pause.)

   4                    THE COURT:    And given the concern about interference

   5       with the ordinary course, I'm going to impose fee switching on

   6       this one as well once we have the language in place.

   7                    Okay.    Moving on to paragraph 2(e), about hiring

   8       family members.       And in 2(e), am I correct that the dispute is

   9       about -- oh, I'm sorry -- there's clearly dispute about

 10        whether there's a salary cutoff.          Is there also a dispute

 11        about the scope of who's a family member for purposes of this

 12        paragraph?

 13                     MS. HYLAND:     Yes.    Our definition is broader than

 14        their definition.

 15                     THE COURT:    Under your definition, could they hire

 16        your clients?        Laugh, but --

 17                     MS. HYLAND:     It's unlikely to happen.

 18                     THE COURT:     -- but it strikes me as the height of

 19        chutzpah --

 20                     MS. HYLAND:    Oh, I'm sorry.    I didn't mean to --

 21                     THE COURT:    -- for the Nelkin's in these

 22        circumstances to say we don't trust them to hire relatives.

 23                     MS. HYLAND:     Well, it's not that they --

 24                     THE COURT:    Why are we here if not for the fact that

 25        they hired relatives?


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 30 of 63 PageID #: 17383

                                                                                  30

   1                   MS. HYLAND:     Well, yes.

   2                   But I think the issue here is that again the

   3       Nelkin's are very familiar with the Schreibers' business.

   4       They know that none -- there are no family members that would

   5       be legitimately having positions at this company because

   6       that's not what they do.

   7                   So any hiring of a family member would raise a red

   8       flag and they just want notice of it so they can ensure that

   9       it's not something else.

 10                    THE COURT:    So they've got a bunch of extra

 11        inventory that they need moved and a nephew is on summer

 12        vacation.    So for a couple of weeks the nephew is clearing out

 13        the inventory and gets a couple of hundred bucks, that

 14        requires notice?

 15                    MS. HYLAND:     Not a realistic scenario because there

 16        is no nephew that would have been hired.          So I actually had

 17        the same question.       And that's just not a scenario that would

 18        happen.

 19                    This is really about, you know, if they were to put

 20        someone on the payroll, there would not -- it's just a red

 21        flag that there might not be a legitimate basis to do that and

 22        there might be another reason why they have someone on their

 23        books.

 24                    THE COURT:     If they hired as an intern and given a

 25        stipend of, you know, 500 a week or 1,000 a week, you're


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 31 of 63 PageID #: 17384

                                                                                  31

   1       concerned that your clients won't be able to recover the

   2       amount in controversy?

   3                   MS. HYLAND:     We're not concerned about something

   4       like that, no.

   5                   THE COURT:    So why does the $100,000 salary cutoff

   6       not make sense?

   7                   MS. HYLAND:    Well, I mean, I can talk to my clients

   8       about the 100,000.       I think we were more concerned about the

   9       definition of what's a family member.         But I can confer with

 10        them about it.

 11                    THE COURT:    Who is it you don't want them to hire?

 12              (Pause.)

 13                    MS. HYLAND:     One of the issues, for example, is they

 14        could put -- they could put a spouse onto the payroll and then

 15        increase --

 16                    THE COURT:    It's a family business.

 17                    MS. HYLAND:     -- and increase -- yes, but those

 18        spouses wouldn't -- they might be, you know, no-show types of

 19        jobs because those spouses don't actually have any skills that

 20        would be involved in running a coffee business or being part

 21        of a coffee -- that's not their -- that's not their

 22        profession.

 23                    So the concern would be the only reason you'd be

 24        doing that is to have a no-show job just to increase your own

 25        compensation through your spouse.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 32 of 63 PageID #: 17385

                                                                                   32

   1                    THE COURT:     Ms. Hyland, really no disrespect, but

   2       we've been litigating this case for three years with a law

   3       firm that sends two lawyers to every proceeding, which has

   4       always struck me as unnecessary, who happen to be mother and

   5       son.

   6                    I don't think this is a case where it really helps

   7       you to draw attention to the idea that perhaps there are

   8       unnecessary expenses being charged to favor family members.

   9                    Narrower -- I'm adopting the Schreibers' proposal.

 10                     MS. HYLAND:     Okay.

 11                     THE COURT:     All right.    2(f), a major decision under

 12        the operating agreement.

 13                     It looks to me -- forgive me if I'm getting this

 14        wrong -- that the difference between the two proposals on 2(f)

 15        is that the Schreiber's want to be exempt from notifying the

 16        Nelkin's of actions that are also permitted by this

 17        stipulation.      I'm unable to discern what those actions might

 18        be that you're trying to cover here.

 19                     MR. ROSENBLATT:      Well, I think --

 20                     THE COURT:     A specific example?

 21                     MR. ROSENBLATT:      I don't.    I think it really just

 22        means to the extent that such as Your Honor with regards to

 23        the family member issue, that obviously that's going to be

 24        permitted under the stipulation.

 25                     It may not be a major decision as to finding any


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 33 of 63 PageID #: 17386

                                                                                    33

   1       other documents and we just want to -- it was just sort of a

   2       belt and suspenders approach I made to make it clear --

   3                   THE COURT:     Look, if this is belt and suspenders,

   4       you don't need it.       A belt will do.

   5                   All right.    Self-dealing in paragraph 2(g).        Okay.

   6                   So, Ms. Hyland, give me -- what's the rough edge of

   7       this?   What are you trying to get notice of that the

   8       Schreibers' proposal won't give you notice of?

   9                   MS. HYLAND:     You know, if there is any transaction,

 10        a loan, for example, to --

 11                    THE COURT:     But to whom?

 12                    MS. HYLAND:     Right.     -- to either Steven, Eugene or

 13        their spouses or other family members --

 14                    THE COURT:     But that's covered under both proposals,

 15        isn't it?

 16                    MS. HYLAND:     They just -- no, they only have Steven

 17        and Eugene or any entity --

 18                    THE COURT:    Okay.      So it's the spouses or other

 19        family members?

 20                    MS. HYLAND:     Right.

 21                    THE COURT:     Okay.

 22                    MS. HYLAND:     Spouses and other family members.         And

 23        then we also have an ownership interest, controlling interest,

 24        or if they're employed or compensated by that entity.

 25                    THE COURT:    Okay.      Is there -- Mr. Rosenblatt, is


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 34 of 63 PageID #: 17387

                                                                                  34

   1       there anything you have in mind that the Schreiber's would

   2       need to do that would be precluded or that would require

   3       notice under the Nelkins' version?

   4                   MR. ROSENBLATT:     Well, we just -- we just think the

   5       Nelkins' version is way over broad in terms of the scope that

   6       --

   7                   THE COURT:    What is it that --

   8                   MR. ROSENBLATT:     I don't know that we anticipate

   9       anything that implicates either proposal to be honest.            I just

 10        think it's --

 11                    THE COURT:    Let's do --

 12                    MR. ROSENBLATT:     The concern was that the Nelkin

 13        version is particularly over broad.

 14                    THE COURT:    But look, is there something that you

 15        say, look, to run our business, the normal course, we need to

 16        do something that would require notice under this?

 17                    What do you have in mind that would require notice

 18        just in day-to-day operations of the business?

 19                    MR. ROSENBLATT:     No.   They're not engaged in any

 20        self-dealing, whether defined by the --

 21                    THE COURT:    Under their proposal?

 22                    MR. ROSENBLATT:     They're not engaged in any of that.

 23                    THE COURT:    So what is it -- what's it going to --

 24                    MR. ROSENBLATT:     Again --

 25                    THE COURT:    Because, you know, the thing with the


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 35 of 63 PageID #: 17388

                                                                                         35

   1       aggregate expenses, I really get that.

   2                   MR. ROSENBLATT:       Right.

   3                   THE COURT:    You know, that could be a disabling

   4       thing if every time you have to give them notice.             We're not

   5       going to -- we're not going to have that.

   6                   But, you know, part of the point here is to build up

   7       trust by running the business in a way that won't raise red

   8       flags.

   9                   MR. ROSENBLATT:       I understand.   I mean --

 10                    THE COURT:    So --

 11                    MR. ROSENBLATT:       Again, just to reiterate.       I mean,

 12        the issue really when we were discussing this and trying to

 13        come to some language that was acceptable to both sides was in

 14        view of where we are presently -- and with the hope that we

 15        will be able to build trust and everything else -- but in view

 16        of where we are presently, we didn't want to have provisions

 17        that were overly broad and were maybe somewhat ambiguous with

 18        regard to family members and who's this and that and so --

 19                    THE COURT:    Let me ask you this.         Do you think you

 20        will ever -- under the Nelkins' proposal for 2(g), will you

 21        ever have to give them notice?

 22                    MR. ROSENBLATT:       I don't -- I don't think so.          No.

 23                    THE COURT:    Then we're going to use the Nelkins'

 24        proposal because it's not going to cost you.

 25                    MR. ROSENBLATT:       Okay.


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 36 of 63 PageID #: 17389

                                                                                    36

   1                   THE COURT:     All right.    Compensation under 2(h),

   2       what is -- Mr. Rosenblatt, what's the compensation that you

   3       would want to have go forward without notice here that you

   4       anticipate happening?

   5                   MR. ROSENBLATT:      So at the direction of their then

   6       counsel, my clients took distributions, annual distributions

   7       in the amount of 208,000, which was obviously more than was

   8       set forth in the operating agreement.          Because of the way it

   9       was structured, the counsel advised that it was okay to do

 10        that and not in violation of the operating agreement.

 11                    And so that's what my clients did.          And so they're

 12        proposing simply that their three percent cost of living raise

 13        from their current salary be allowed.          They're not going to

 14        pay themselves bonuses.       In other words, they're just --

 15                    THE COURT:     Oh, in other words -- so the number in

 16        the Nelkins' proposal is 104,000?

 17                    MR. ROSENBLATT:      Correct.

 18                    THE COURT:     And they doubled it this year?

 19                    MR. S. SCHREIBER:      No.   It was three years ago.

 20                    MR. ROSENBLATT:      They doubled it three years ago at

 21        the direction of their counsel saying that it was okay to do

 22        it.   In terms of distribution, that that would not be a

 23        violation of the operating agreement.

 24                    And so they did it and have been doing it for the

 25        past few years.      Obviously, the Nelkin proposal would halve


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 37 of 63 PageID #: 17390

                                                                                    37

   1       their salary and cap their salary, which again they've been

   2       doing --

   3                   THE COURT:    When you say the prior counsel, you mean

   4       the Nelkin's?

   5                   MR. ROSENBLATT:     The Nelkins' version of what

   6       they've submitted.

   7                   THE COURT:    No.   No.    The Nelkins --

   8                   MR. ROSENBLATT:     Yes.    Yes.

   9                   THE COURT:    -- were the Nelkin's the prior counsel

 10        who said --

 11                    MR. ROSENBLATT:     Yes.

 12                    THE COURT:    -- take the 208,000?

 13                    MR. ROSENBLATT:     Yes.

 14                    THE COURT:    We need to have a hearing.        Go back to

 15        the table, resolve this, because I'm going to put all of you

 16        on the stand if you're saying that's not true.

 17                    Come join me on the witness stand, Ms. Nelkin.

 18        You're saying it's not true and you're saying it in a way that

 19        is meant to avoid being captured on the transcript.             Come join

 20        me, please.

 21                    MS. NELKIN:    Your Honor, I'll be happy to testify

 22        with regard to this.

 23                    THE COURT:    Raise your right hand.

 24                                  CAROL NELKIN, Sworn

 25                    THE COURT:    Have a seat.


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 38 of 63 PageID #: 17391

                                Nelkin - Direct                                   38

   1                   Mr. Rosenblatt, do you want to inquire?

   2                   MR. ROSENBLATT:     Thank you, Your Honor.       Can I just

   3       have one second to confer with my clients?

   4                   THE COURT:    Mm-hmm.

   5             (Pause.)

   6                   THE COURT:    All right.    Go ahead, Mr. Rosenblatt.

   7                                 DIRECT EXAMINATION

   8       BY MR. ROSENBLATT:

   9       Q     Ms. Nelkin, do you recall a proceeding before the Bais

 10        Din of America involving Mayer Koenig?

 11        A     Mr. Koenig at the very end served a hazmana if that's

 12        what you're referring to.

 13        Q     There was a proceeding before the Bais Din of America,

 14        correct?

 15        A     Are you talking about that involved all the Schreiber's

 16        and Mr. Koenig?

 17        Q     It involved all of the parties, right?           Mr. Koenig served

 18        his hazmana and he asserted the position that any increase in

 19        salary to $208,000 by the Schreiber's was improper and in

 20        violation of the operating agreement, do you remember that?

 21        A     Mr. Koenig served a hazmana before the Bais Din of

 22        America.    There was never any hearing.       There was never -- so

 23        I'm not sure what you're talking about with regard to the Bais

 24        Din of America.

 25        Q     Did Mr. Koenig ever take a position in connection with


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 39 of 63 PageID #: 17392

                                Nelkin - Direct                                   39

   1       this case that the Schreiber's were not entitled to increase

   2       their compensation beyond $104,000?

   3       A     I don't recall ever having a conversation with Mr. Koenig

   4       or his lawyers with regard to that.

   5       Q     So at no point -- your testimony is that at no point did

   6       you advise the Schreiber's that they could take distributions

   7       of $208,000?

   8       A     In this case, we were very careful not to advise the

   9       Schreiber's with regard to anything dealing with such matters.

 10                    Mr. Parness was their attorney for that because Mr.

 11        Friedman was raising issues about the nepotism.           So Mr.

 12        Parness may have advised them with regard to this, but we were

 13        very careful not to give that kind of advice.

 14        Q     So you would never -- you're saying that you never told

 15        the Schreiber's that they should have taken higher salaries or

 16        higher distributions earlier than they did three years ago?

 17        A     I do not recall ever discussing that with the

 18        Schreiber's.

 19        Q     You don't recall ever telling them that they could take

 20        distributions of $208,000?

 21        A     We would not give them advice like that.          Mr. Parness was

 22        their counsel for matters dealing with Two Rivers.

 23        Q     Even back three years ago Mr. Parness was their counsel?

 24        A     I believe Mr. Parness has been their counsel certainly

 25        since we were involved in this lawsuit, or maybe shortly


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 40 of 63 PageID #: 17393

                                Nelkin - Direct                                     40

   1       thereafter.     I'm not exactly certain when.

   2                   MR. ROSENBLATT:     I have no more questions for her,

   3       but I'd ask that Mr. Steven be allowed to testify.

   4                   THE COURT:    We'll get to Mr. Schreiber.       But you

   5       don't want to ask the question that is at the heart of the

   6       dispute?

   7                   MR. ROSENBLATT:     Well, let me ask.

   8                   THE COURT:    I will if you don't.

   9       BY MR. ROSENBLATT:

 10        Q     Is it your position that a distribution of $208,000 would

 11        be in violation of the operating agreement?

 12        A     I believe that the operating agreement does set a lower

 13        amount than that, yes.

 14        Q     As a salary?

 15        A     I don't have it in front of me.        I believe that it sets

 16        out a number as to what their salary is and that their salary

 17        is $104,000.

 18        Q     And if the Schreiber's took that salary, not as a salary

 19        but as a distribution, that would be impermissible according

 20        to you?

 21        A     I don't have that in front of me.        I don't know honestly

 22        the distinction that you're making between salary and

 23        distribution.

 24                    Again, those were things that Mr. Parness or their

 25        corporate counsel or anyone else was advising them.            We were


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 41 of 63 PageID #: 17394

                                Nelkin - Direct                                   41

   1       advising them with regard to issues involved in this

   2       particular lawsuit.      We were not involved in these kinds of

   3       day-to-day matters.

   4       Q     So you never advised the Schreiber's about day-to-day

   5       matters in regard to Two Rivers?

   6       A     As to the amount of their salary, I don't believe so.

   7       Q     Not my question.     You said you never advised them about

   8       day-to-day matters in Two Rivers.        Is that your testimony?

   9       A     If it involved the lawsuit or some issue that was

 10        involved in the lawsuit, it might have come up.           But something

 11        like you're talking about absolutely that was Mr. Parness' or

 12        theirs. I mean, I'm not saying that they had to speak to Mr.

 13        Parness about that.      And I really don't know.

 14                    But we were simply dealing with issues that were --

 15        that were relevant to the lawsuit.        And we were pretty careful

 16        to do that because Mr. Friedman was raising those very issues

 17        that Judge Orenstein mentioned with regard to family members.

 18        Q     And the issue of how much they were entitled to be paid

 19        as managing members of the Two Rivers was not part of the

 20        lawsuit, was never raised as part of the lawsuit?

 21        A     I don't believe it came up that way.

 22        Q     So you never gave advice to the Schreiber's about how

 23        much money they could take in distribution?

 24        A     No.

 25                    THE COURT:    Further?


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 42 of 63 PageID #: 17395

                                Nelkin - Direct                                   42

   1                   MR. ROSENBLATT:        I have no more questions.

   2                   THE COURT:     Ms. Hyland, you wish to inquire?

   3                   MS. HYLAND:     No.

   4                   THE COURT:     Okay.    Before you go, just I have

   5       another question.

   6                   THE WITNESS:     Yes.

   7                   THE COURT:     During the course of the lawsuit, did

   8       you have any knowledge about what compensation, however

   9       characterized, the Schreiber's were receiving from Two Rivers?

 10                    THE WITNESS:     I always thought it was $104,000.

 11        That was my understanding.          I don't know that we ever talked

 12        about it in length.       I mean, as you well know Mr. Schreiber is

 13        my son-in-law.

 14                    And that's -- that's what the operating agreement

 15        says and that's what I understood.          I don't think I really

 16        inquired of him beyond that.

 17                    THE COURT:     Okay.     You're excused.

 18              (Witness excused.)

 19                    THE COURT:     Steve Schreiber.

 20                    Of course, counsel, if you think Eugene Schreiber or

 21        Jay Nelkin should testify in this, I'll be happy to bring them

 22        up at your request.

 23                              STEVEN SCHREIBER, Sworn

 24                    THE COURT:     Have a seat, please.

 25                    Mr. Rosenblatt.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 43 of 63 PageID #: 17396

                                Schreiber - Direct                                    43

   1                      MR. ROSENBLATT:    Thank you.

   2                                   DIRECT EXAMINATION

   3       BY MR. ROSENBLATT:

   4       Q      Mr. Schreiber, you've heard what transpired here with

   5       regard to the distributions from Two Rivers.             How did you come

   6       about -- let me ask you this.

   7              Do you currently take $208,000 as a distribution from Two

   8       Rivers as an annual distribution?

   9       A      It's $4,000 a year.

 10        Q      4,0000 --

 11        A      4,000 a week.

 12        Q      Four thousand dollars a week?

 13        A      Yes.

 14        Q      Okay.     Why do you do that?

 15        A      It's been my opinion, and my counsel told me I can -- I

 16        will say without offending anyone my mother-in-law was in my

 17        house every week, stayed in my house, but she told me, you

 18        know, now that Friedman is out, you guys can run your

 19        business.       You're an MBA.    Your father's an engineer.       You can

 20        finally live with a liveable salary.           You should take money

 21        out.    It's about time.      I said, honestly the company's not

 22        doing well.       We have legal fees.     I don't want to.

 23                       And then the conversation came up again, oh, you

 24        should do it.       I said, you know, at a point, I said, you know,

 25        I should.       I don't want to rock the boat with Friedman.            He's


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 44 of 63 PageID #: 17397

                              Schreiber - Direct                                       44

   1       a wealthy person.     I don't want to do it.

   2                    But it came a point where I decided, you know.             I

   3       asked my counsel again, my mother-in-law, and she says, yeah,

   4       what's the big deal.        Just you both will make a resolution and

   5       you can raise your salaries.       So we started I think in the

   6       beginning of 2016.

   7       Q     Was there such a resolution?

   8       A     I believe so, yes.

   9       Q     And was it discussed with Mr. Koenig as well what was

 10        going to be done?

 11        A     Yes.    Mr. Koenig.    You can see the books and records of

 12        the company.     He's taken $4,000 a week up to last week or so,

 13        two weeks ago.

 14        Q     And again this was done with the discussion with your

 15        counsel?

 16        A     One hundred percent.      A lot of Mr. Parness, I will say

 17        the truth, was a figurehead in this case and the Nelkin's were

 18        advising him of how things should be done.             He would always

 19        get their approval before, because as you know, they were

 20        aligned.

 21                     So it might, you know, they spoke to each other.               I

 22        cleared it with them.        I cleared it with Hill.       I said, you

 23        know -- he said, I don't want to do anything to mess up the

 24        Nelkins' case.     If they say it's fine, then you guys can do

 25        it, so.


                Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 45 of 63 PageID #: 17398

                                Schreiber - Direct                                   45

   1       Q      Was this conversation or was this advice to take this

   2       $4,000 a week, was that ever put in writing by the Nelkin's?

   3       A      I've learned that what -- with my experience -- that

   4       attorneys write things that they want to be seen in court and

   5       things they don't, they say to me.          So now I see that's -- why

   6       that wasn't the case.

   7                      But we also have a CFO in the company, Mr. Papa, who

   8       would -- he's like our gatekeeper in the company.             I can't

   9       write a check myself.        I don't know how.      And he wouldn't

 10        approve it and he cleared it and he wouldn't do it otherwise.

 11                       It's just that's not how we run our company.         We are

 12        -- our books, now after we got Mr. Friedman out, are so clean

 13        that if I wanted to give you a check for a dollar I don't know

 14        how. I can't.

 15        Q      So when Ms. Nelkin talked about how she never asked you

 16        what salary distributions you were making, did she ever ask

 17        you?

 18        A      She put in the complaint that I was underpaid and Mr.

 19        Friedman is constraining me by giving me small salaries.                And

 20        that's part of the relief she said when she -- this fee

 21        dispute came up.       You guys were able to increase your

 22        salaries, so now, you know, as far as the benefits and others

 23        and all that and, therefore, we're entitled to compensation

 24        because you raised your salary for the past three years.

 25        Q      So --


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 46 of 63 PageID #: 17399

                                 Schreiber - Cross                                    46

   1       A     So for her to say this now is very --

   2       Q     So they were aware?

   3       A     One hundred and ten percent.

   4                     MR. ROSENBLATT:       I have nothing further.

   5                     THE COURT:    Counsel?

   6                     MS. HYLAND:    Just a minute.     Could I have a minute?

   7             (Pause.)

   8                     THE COURT:    If you could, just be sure to be near a

   9       microphone.

 10                      MS. HYLAND:    Oh, I'll stand here.

 11                      THE COURT:    Okay.

 12                                     CROSS-EXAMINATION

 13        BY MS. HYLAND:

 14        Q     Good morning, Mr. Schreiber.          You testified that you had

 15        a conversation with Mrs. Nelkin about -- where she said to you

 16        you should pay yourself more money?

 17        A     Mm-hmm.

 18        Q     When did that conversation take place?

 19        A     It was probably a few months after the Friedman

 20        injunction or the TRO, whatever, when one of those things were

 21        put into place.      And I said now is not the time.          I don't feel

 22        comfortable.

 23        Q     Okay.     And what specifically did she say to you?

 24        A     Ms. Hyland, you have to understand, I traveled all around

 25        the world with her.         She was in my house every day.       This is


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 47 of 63 PageID #: 17400

                                   Schreiber - Cross                              47

   1       not like I'm calling Mr. Rosenblatt and he bills me by the

   2       hour.     This was my life.      She lived in my house.     She

   3       discussed with my wife.

   4                       She even told my wife about the -- you can bring my

   5       wife here to testify about this because she heard it on the

   6       Saturday dinner table.

   7       Q       Okay.     And what specifically did she say?

   8       A       She said I don't know why you guys are not taking a

   9       higher salary.        What are you guys waiting for?      I said because

 10        I own the business.          And if I can do without a higher salary,

 11        I'd rather invest it in the business, because we're

 12        constrained with Mr. Friedman, and we can't get financing and

 13        we have to pay bills.          I'd rather pay for coffee than put

 14        money in my bank account.

 15                        But it came a point where I said I need to.       And her

 16        response was I don't know what you were waiting for until now.

 17        And then I gave her the response was because the best interest

 18        of the company came first.          But now I feel it's necessary.     I

 19        feel I'm fighting for the company.          And the company was able

 20        to pay me and I took it.

 21        Q       Can you -- I just ask you limit your response to the

 22        questions.        I may ask a follow-up question.      So my --

 23        A       I'm sorry.     This is the first time I've done this.

 24        Q       That's all right.       At the time that she --

 25                        THE COURT:   Excuse me, Ms. Hyland.    I'm going to


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 48 of 63 PageID #: 17401

                                Schreiber - Cross                                    48

   1       require this of all counsel.       Please don't in the future

   2       interrupt a witness's answer.

   3                    MS. HYLAND:    I apologize.

   4                    THE COURT:    Wait for it to be completed.        And then

   5       if you think an application to me is appropriate, make it, but

   6       do not instruct a witness how the witness should or should not

   7       answer, please.

   8                    MS. HYLAND:    I apologize.

   9       BY MS. HYLAND:

 10        Q     At the time that you state that this conversation took

 11        place, what was your salary?

 12        A     It was many conversations.       It was probably 20-25

 13        conversations about the salary issue alone.            My salary was

 14        $2,000 a week.

 15        Q     So at the time -- at the time that a decision was made on

 16        the preliminary or the TRO, your salary was $2,000 a week?

 17        A     Yes.

 18        Q     And were you taking distributions as well?

 19        A     No.

 20        Q     Did you have any other compensation other than the

 21        $2,000?

 22        A     You have to understand this company is an LLC.            If you --

 23        the structure of the company is the profits flow down to the

 24        partners.     So, for example, if we made a million dollars

 25        profit, and I owned 11 and a half percent, I am liable for the


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 49 of 63 PageID #: 17402

                                 Schreiber - Cross                                49

   1       taxes of $110,000.

   2                     So it was the company policy, as in the operating

   3       agreement, to reimburse the members for their tax liabilities

   4       of that year, which as you should know, I withheld it.            I

   5       think for two or three years I did not even take those

   6       distributions because the company was not financially viable

   7       for me to do it, so I deferred that.

   8       Q       Other than that, were you taking any other compensation

   9       at the time --

 10        A       No.

 11        Q       -- that the TRO was issued?

 12        A       No.

 13        Q       So just the 2,000 a week and then this tax?

 14        A       Not even that tax.

 15        Q       Not even the tax, okay.

 16        A       It was allowed in the operating agreement, but I deferred

 17        it because I used my wife's salary to help me get through

 18        because the company needed the money more than I did.

 19        Q       And at what point did you decide to -- after you -- when

 20        did you raise your salary or your compensation to $4,000 a

 21        week?

 22        A       I think it was the January of 2016, I believe.         No, 2017.

 23        Q       And --

 24        A       Because this case was filed in December of 2015, right?

 25        So it was a year and a month after.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 50 of 63 PageID #: 17403

                                   Schreiber - Cross                                50

   1       Q       And how many conversations did you have with Ms. Nelkin

   2       leading up to your decision to raise your compensation?

   3       A       Like said, Ms. Hyland, she has a bedroom in my house.

   4       How many conversations?          She sat at my table for -- thousands,

   5       that's the answer.          If you want a clear answer, thousands.

   6       Q       And who else -- thousands of conversations --

   7       A       Yes.

   8       Q       -- between December of 2015 and January of 2016?

   9       A       About everything, yes.         Not about compensation, but this

 10        case.     Actually what was -- repeat the question.

 11                       THE COURT:    Look, you're both engaging -- you're

 12        engaging in some hyperbole -- you're following up on it.               It's

 13        not particularly germane.          Move on.

 14                       MS. HYLAND:     Okay.

 15        BY MS. HYLAND:

 16        Q       Who else was involved in these conversations regarding

 17        this compensation and salary?

 18        A       My wife, Mr. Papa, Mr. Parness, my father, Eugene, Mr.

 19        Koenig.        You could see the books and records of the company.

 20        My wife.

 21        Q       And did you discuss this issue of your compensation or

 22        your salary with Mr. Parness as well?

 23        A       Only when he -- he only said I'm -- he said I have a

 24        limited role as the nominal defendant in this case, and I

 25        don't want to rock the boat, so you'll have to get clearance


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 51 of 63 PageID #: 17404

                                 Schreiber - Cross                                51

   1       from the Nelkin's.

   2       Q     And did you -- did you discuss with -- other than as you

   3       say Ms. Nelkin's asking you why don't you raise your salary,

   4       did you specifically talk about whether and to what extent

   5       you'd be permitted to raise your salary or compensation under

   6       the operating agreement with Ms. Nelkin?

   7       A     One hundred percent.      She said I can -- since Mr.

   8       Friedman is out of the company, we don't need his vote anymore

   9       and we can just do it.      She said I don't know why you waited

 10        so long.      To the word, when I took the salary, I said, you

 11        know, we increased the salary this week.          Her response to me

 12        was I don't know you guys waited so long to do that.            He's

 13        been out for a year already.

 14        Q     I'm confused.     I apologize.    I'm confused about the time

 15        frame.

 16        A     Like I said, January, 2017 is the first time I --

 17        Q     2017?

 18        A     Yes.

 19        Q     Oh, I thought you said --

 20        A     A year and a month from when we filed it, which we filed

 21        December of 2015, so 13 months after.

 22        Q     Okay.    I thought you had said January, 2016.

 23        A     No.

 24        Q     And any of these communications -- again, any of these

 25        communications, anything in writing confirming --


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 52 of 63 PageID #: 17405

                                Schreiber - Cross                                 52

   1                   MS. HYLAND:     May I have an instruction to allow me

   2       to finish my sentence -- my question?

   3                   THE COURT:     Let her finish.     I didn't hear an

   4       interruption, but --

   5                   THE WITNESS:     I didn't say anything.

   6                   THE COURT:     Okay.   Go ahead.

   7       BY MS. HYLAND:

   8       Q     Is there an email, any communication whatsoever in

   9       writing regarding -- with either of the Nelkin's regarding

 10        compensation or salary or distributions?

 11        A     No offense to attorneys, but I think they know how to

 12        cover --

 13                    THE COURT:     Mr. Schreiber, answer the question.

 14        Don't make a speech.

 15                    THE WITNESS:     Yes, sir.   Yes, sir.     No question?

 16                    THE COURT:     There was, yeah.

 17                    THE WITNESS:     If there's an email?

 18        BY MS. HYLAND:

 19        Q     Can you --

 20                    THE COURT:     Is there any --

 21                    MS. HYLAND:     I'm sorry.   I'm sorry.

 22                    THE COURT:     Is there anything in writing that

 23        reflects this advice that you testified to?

 24                    THE WITNESS:     There might be.     They even helped me

 25        draft the resolution for Mr. Parness.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 53 of 63 PageID #: 17406

                                Schreiber - Cross                                  53

   1       BY MS. HYLAND:

   2       Q     Who helped you draft the resolution?

   3       A     I called my mother-in-law and I said Mr. Parness is

   4       drafting some resolution between the members for a salary

   5       increase and I had the conversation with her.           I don't -- she

   6       didn't put her name on it, but she was involved.

   7       Q     So Mr. Parness was the one who drafted the resolution?

   8       A     With the help of the Nelkins.

   9                   MS. HYLAND:     No more questions.

 10                    THE COURT:     Okay.     Well, I have a couple again.

 11        People can follow up as they thing appropriate.

 12                    Were there emails back and forth about -- containing

 13        the draft language for a resolution allowing you to take a

 14        greater distribution?

 15                    THE WITNESS:     I don't think so.      Most of it was on

 16        the phone because --

 17                    THE COURT:     Okay.     Because you mentioned that Ms.

 18        Nelkin helped to draft the language.

 19                    THE WITNESS:     Yes.     She'd say tell Hill to write it

 20        this way, things like that.

 21                    THE COURT:     I see.     Okay.

 22                    THE WITNESS:     So it's -- Your Honor, it was a more

 23        casual relationship then so it wasn't as formalized as I

 24        discuss with Mr. Rosenblatt.

 25                    THE COURT:     No.     I get that.   I get that.   I'm just


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 54 of 63 PageID #: 17407

                                Schreiber - Cross                                 54

   1       trying to find out if there's going to be anything in writing

   2       before the actual resolution --

   3                   THE WITNESS:     No.

   4                   THE COURT:     -- either a draft of the resolution or

   5       something else that was sent back and forth by email?

   6                   THE WITNESS:     No.

   7                   THE COURT:     Okay.

   8                   THE WITNESS:     It was a simple resolution.

   9                   THE COURT:     All right.     Thank you.

 10                    Anything further?        Redirect?

 11                    MR. ROSENBLATT:        Not from me.   No.

 12                    THE COURT:     All right.     You're excused.

 13              (Witness excused.)

 14                    THE COURT:     Does anybody see any benefit to be

 15        gained by calling either Eugene Schreiber or Jay Nelkin to

 16        further elaborate on this?          I'm happy to do it if anyone

 17        wants, but I think I -- okay.

 18                    MR. ROSENBLATT:        I mean, Eugene Schreiber was a

 19        party to these conversations.          I don't know if Your Honor

 20        needs --

 21                    THE COURT:     I anticipate.

 22                    MR. ROSENBLATT:        I don't think we need the

 23        accumulative testimony, but I'm just prepared to --

 24                    THE COURT:     Right.     I anticipate that the testimony

 25        from Eugene Schreiber and Jay Nelkin would be essentially


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 55 of 63 PageID #: 17408

                                 Schreiber - Cross                                55

   1       cumulative of what I've heard, but if I'm mistaken about that,

   2       I'm happy to hear it.       If anyone wants to call them, please

   3       do.

   4                   MS. HYLAND:     Just one minute.

   5             (Pause.)

   6                   MS. HYLAND:     Nothing further.

   7                   THE COURT:     Okay.   So I don't -- I'm not in a

   8       position I don't think to make a credibility determination as

   9       between the two witnesses who are telling me irreconcilable

 10        stories about this.

 11                    If I were to need to make a factual determination,

 12        which I think I would have to do to resolve this, I would want

 13        to hear from other witnesses including Mr. Parness and Mr.

 14        Papa because according to Mr. Schreiber's version of events

 15        would both be percipient witnesses to the advice that was

 16        allegedly provided.

 17                    This is a terribly distasteful dispute even more so

 18        than the rest of those before me.

 19                    I'm going -- you're going to be negotiating new

 20        language on paragraph 2(d).        I'm going to ask you to take a

 21        final crack at 2(h) as well.        If you can't resolve it, I will

 22        reconvene and we'll have Mr. Papa and Mr. Parness here to

 23        provide their accounts.

 24                    Let's move on to 2(i).       Mr. Rosenblatt, what is it

 25        you're concerned about being required to provide notice about


                 Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 56 of 63 PageID #: 17409

                                Schreiber - Cross                                 56

   1       that you anticipate will actually come up?

   2                   MR. ROSENBLATT:       Just have one second if I could?

   3                   THE COURT:    Yeah.    This is about additional

   4       compensation to the Schreibers.

   5             (Pause.)

   6                   MR. ROSENBLATT:       Assuming 2(h) is in line with the

   7       $208,000 salary, there isn't a problem in terms of additional

   8       compensation.

   9                   THE COURT:    But really, whatever the resolution of

 10        2(h) is, 2(i) would be -- the disputed part of 2(i) would be

 11        superfluous, right?

 12                    MR. ROSENBLATT:       I think it would drive the bus,

 13        yes, on 2(i).

 14                    THE COURT:    Okay.    So I'm going to take the

 15        Schreibers' version of 2(i) recognizing that --

 16                    MS. HYLAND:    Schreiber's or Nelkin's?       I'm sorry.

 17                    THE COURT:    I'm sorry.     Forgive me.    The Nelkin's

 18        version of 2(i) recognizing that really what you're fighting

 19        about is in 2(h).

 20                    All right.    And 2(l).     Ms. Hyland, the language

 21        that's in dispute is an additional provision requiring

 22        notification for any action that can reasonably be expected to

 23        deprive Nelkin & Nelkin of any benefits of its charging lien.

 24        What is it that you think would be covered by that that

 25        wouldn't be covered by the rest of the agreement?


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 57 of 63 PageID #: 17410

                                Schreiber - Cross                                 57

   1                   MS. HYLAND:    It's a -- it is a catchall because

   2       there are things we may not be able to anticipate that could

   3       substantially reduce the value.

   4                   And so it's -- we just -- the whole purpose of this

   5       is to effectuate a charging lien.        And since we're doing this

   6       instead of having a charging lien, we want to make sure that

   7       it accomplishes that goal.

   8                   THE COURT:    I get that.    But I'm hard pressed to see

   9       how this can provide any effective protection.           You are doing

 10        an admiral job of identifying the things that might affect

 11        your clients' interest and putting them into the agreement.

 12                    If it escapes your imagination -- no, I mean this

 13        quite sincerely -- if it escapes your imagination, even with

 14        the best of intentions on the other side, it might not occur

 15        to them that the action under consideration would be such that

 16        it would reasonably be expected to deprive your clients of the

 17        benefits of their lien.

 18                    So I don't know how this is one that can be policed.

 19        Because if you find out about an action for which you weren't

 20        provided notice, you'd say wait, there were supposed to do it

 21        under this catchall.      And they'd say we didn't think it would

 22        have that affect.

 23                    So I'm not going to adopt it.       Not because I don't

 24        get the concern, but I think if you want this notice

 25        protection, you have to identify specifically what you want.


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 58 of 63 PageID #: 17411

                                Schreiber - Cross                                 58

   1                   And so I'm open to you coming back and saying, oh,

   2       we've learned about this going forward, this should be part of

   3       the notice provision.

   4                   MS. HYLAND:    Okay.     That works.

   5                   THE COURT:    2(l), doing the Nelkins' version.

   6                   MS. HYLAND:    I think you meant --

   7                   THE COURT:    Yeah.    I've got this backwards.      2(i) is

   8       going to be the Nelkins' and 2(l) is the Schreibers'.

   9                   Okay.   You have in paragraph 3 a dispute about

 10        timing.   I think as a practical matter, two calendar days may

 11        not work out, five business days is probably longer than

 12        needed, let's make it two business days.

 13                    And then paragraph 4, I think this is our last one,

 14        again I'm going to go with two business days.           I'm going to

 15        suggest two things about paragraph 4 and ask you to take a

 16        crack at it since I'm giving you some homework on some of

 17        these other paragraphs.

 18                    First, paragraph 4 doesn't really specify what marks

 19        an objection that you've been unable to resolve, so that may

 20        lead to some fights about whether an objection is, you know,

 21        coming to court with an objection is timely.

 22                    MS. HYLAND:    Mm-hmm.

 23                    THE COURT:    I don't off the top of my head have a

 24        suggestion on that.       You know, maybe something like, you know,

 25        a final email or letter that says, you know, unless you do X,


                Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 59 of 63 PageID #: 17412

                                Schreiber - Cross                                   59

   1       we will consider this unresolved.         But put a deadline of no

   2       less than 24 hours on that.        You know, something like that.

   3       But just that we avoid any fights about whether coming to

   4       court is done in a timely fashion under Paragraph 4.

   5                   MS. HYLAND:    Okay.

   6                   THE COURT:    The other thing I'm going to suggest is

   7       I've identified two provisions that are subject to fee

   8       switching, if the objection to the action is unsuccessful, to

   9       2(d) and 2(h).     I'm not inviting suggestions for others.

 10                    But I do think that writing that into the agreement

 11        will best be accomplished in paragraph 4 since that concerns

 12        you coming to court.

 13                    MR. ROSENBLATT:      I just -- while we're on the topic

 14        of that issue, I know typically if there's going to be some

 15        sort of motion practice or anything like that there's a

 16        request for a pre-motion conference.

 17                    THE COURT:    Yes.

 18                    MR. ROSENBLATT:      Would we be able to do this on

 19        letter to the Court?

 20                    THE COURT:    I would prefer it to be done on letter.

 21        And I don't want to presume too much -- let me know when

 22        you're ready if you need to --

 23                    MS. HYLAND:    I apologize.

 24                    THE COURT:    No, that's fine.

 25                    I don't want to presume too much.          I think it will


                Fiore Reporting and Transcription Service, Inc.    203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 60 of 63 PageID #: 17413

                                  Schreiber - Cross                                 60

   1       be most efficient to write into the agreement that those

   2       objections will be made to me and I'll resolve them, but I

   3       can't direct you to do that.

   4                    I'm just thinking it's an efficient way rather than

   5       bring it to me in the first instance because I'm more familiar

   6       with it and then have it -- have the objections to Judge Amon.

   7                    You could do that, of course.        But I think what

   8       you're looking for and the reason you've come to me to resolve

   9       these issues is really because just this is the quickest way

 10        to get it done and you need a decision more than you need a

 11        particular decision.        So that's a suggestion.       Consider it.

 12        you know, use it or not.

 13                     All right, folks.        Look, you should be -- I'm not

 14        going to suggest anything in this case is simple, but you

 15        should either reach an agreement or not quickly.             You know

 16        this issue well.

 17                     Can I have the proposed -- the redraft of 2(d) and

 18        2(h) and paragraph 4, can I have that done within a week?

 19                     MS. HYLAND:     When would we get the invoices, because

 20        we would need those to redo the redraft?

 21                     THE COURT:     Oh, yeah.

 22                     THE COURT:     Monday.

 23                     MR. ROSENBLATT:      We can have it by Monday?

 24                     MS. HYLAND:     And so we would then have a redraft

 25        due?


                  Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 61 of 63 PageID #: 17414

                                Schreiber - Cross                                     61

   1                    THE COURT:     By Friday?

   2                    MS. HYLAND:     Friday?     Okay.

   3                    THE COURT:     Will that work?        Because, I mean, you

   4       can get a lot done without --

   5                    MR. ROSENBLATT:        That's fine.

   6                    THE COURT:     Okay.

   7                    MR. ROSENBLATT:        I think that's fine.

   8                    THE COURT:     Okay.     So invoices Monday, draft on

   9       Friday.

 10                     Okay, folks.     Thank you all.        Is there anything else

 11        that we should be taking up today?              Have I missed something?

 12                     MS. HYLAND:     I don't see any.

 13                     MR. ROSENBLATT:        No, I don't think so.     Just to

 14        revisit the first stipulation issue, Your Honor will revisit

 15        all that after -- now that we're done, right?

 16                     THE COURT:     Which one?

 17                     MR. ROSENBLATT:        The issue about depositing the

 18        funds in court and all that kind of stuff.              I know that was

 19        not addressed today, but --

 20                     THE COURT:     Remind me what the dispute is.

 21                     MR. ROSENBLATT:        So I think the issue was there were

 22        two separate stipulations.           Ms. Hyland raised it at the

 23        beginning.     There was the stipulation that --

 24                     THE COURT:     Yeah.     I know.    I thought it was just

 25        something I hadn't signed, but --


                Fiore Reporting and Transcription Service, Inc.      203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 62 of 63 PageID #: 17415

                                Schreiber - Cross                                        62

   1                   MR. ROSENBLATT:        Yeah.     Yeah.     Yeah.

   2                   MS. HYLAND:     Yes.

   3                   MR. ROSENBLATT:        There was --

   4                   THE COURT:     Is there something in dispute that I

   5       need to resolve?

   6                   MR. ROSENBLATT:        No.     No, there isn't.

   7                   THE COURT:     Oh, yeah.       Yeah.     Once --

   8                   MR. ROSENBLATT:        I was just -- there was just some

   9       facts --

 10                    THE COURT:     Once I sign off on that, I'm going to

 11        sign off on that.     But unless -- am I missing that there is an

 12        interest in having that done sooner?

 13                    MS. HYLAND:     Yes.

 14                    THE COURT:     There is?        Okay.

 15                    MR. ROSENBLATT:        Yeah.     I think -- I think just to

 16        give up comfort to all of the parties --

 17                    THE COURT:     Sure.     Sure.     Sure.

 18                    MR. ROSENBLATT:        -- (indiscernible) defendants and

 19        that kind of thing.

 20                    THE COURT:     No problem.        Does anyone know off the

 21        top of their head which docket entry it is so I can find it

 22        and make sure I get --

 23                    MS. HYLAND:     I have 603-1.

 24                    MR. ROSENBLATT:        Yeah.

 25                    MR. MAULSBY:     Yes.


                Fiore Reporting and Transcription Service, Inc.           203-929-9992
Case 1:15-cv-06861-CBA-JO Document 610 Filed 12/04/18 Page 63 of 63 PageID #: 17416

                                Schreiber - Cross                                 63

   1                   THE COURT:     603-1.   Okay.    I'll take care of that.

   2                   MR. ROSENBLATT:     Thank you.    We appreciate Your

   3       Honor's time.

   4                   THE COURT:     Thank you all.     Have a very good day.

   5                   MS. HYLAND:    Thank you, Your Honor.

   6                   MR. MAULSBY:     Thank you.

   7             (Proceedings concluded at 11:16 a.m.)

   8             I, CHRISTINE FIORE, court-approved transcriber and

   9       certified electronic reporter and transcriber, certify that

 10        the foregoing is a correct transcript from the official

 11        electronic sound recording of the proceedings in the above-

 12        entitled matter.

 13

 14

 15                                                       December 3, 2018

 16           Christine Fiore, CERT

 17

 18

 19

 20

 21

 22

 23

 24




                Fiore Reporting and Transcription Service, Inc.   203-929-9992
